DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Toki (US 20190339519 A1).

Regarding Claim 1, Toki discloses A head up display arrangement for a motor vehicle having a human driver (ABS reciting “A vehicle display apparatus , the arrangement comprising: 
a light source configured to emit a light field including a first color such that the light field is visible to the driver as a virtual image; (Fig. 3 showing a projector 51. ¶37 reciting “the display image 56 formed by the projector 51 is projected onto a front windshield 21 of the vehicle 2 via an optical system 52 with a concave mirror or the like, as shown in FIG. 1 and FIG. 3. Since the front windshield 21 is made of transparent glass, an outside view 8, which is a view present in front of the vehicle interior 2a outside the vehicle 2, shows through as shown in FIG. 1. As a result, the light rays from the display image 56 reflected by the front windshield 21, and the light rays from the outside view 8 through the shield 21 are both perceived by the occupant on the driver's seat 20 in the vehicle interior 2a. Thus, the virtual image of the display image 56 produced in front of the front windshield 21 is shown in a display area A overlapping with part of the outside view 8 as shown in FIG. 1, FIG. 4, and FIG. 5, so that the occupant on the driver's seat 20 can see it in the viewing region 7 as shown in FIG. 3.”)
a light sensor configured to detect a second color that is visible to the driver in a forward direction of the vehicle in an ambient environment outside of the vehicle; (¶19 disclosing a background color, and reciting “the background color of a front view that is the outside view”. Further, ¶27 disclosing a sensor to detect a background of the virtual image as viewed by the driver, and reciting “The surroundings and 
an electronic processor communicatively coupled to both the light source and the light sensor, the processor being configured to change the first color in the light field to a third color, the third color being dependent upon the second color. (Fig. 2 showing processor 54a. ¶19 disclosing adjusting the first color in the virtual image to a complementary color of the background color to enhance contrast, and reciting “display colors of display images are adjusted by controlling a display status of virtual images in accordance with the background color of a front view that is the outside view. More specifically, when a complementary color of the background color is not a warning color, the display color is adjusted to this complementary color.” Further, ¶41 reciting “The HCU 54 is mainly composed of a microcomputer including a processor 54a and a memory 54b as shown in FIG. 2, and connected to the HUD 50 and in-vehicle network 6. The HCU 54 controls virtual image display of the display image 56 produced by the HUD 50. ”)

Regarding Claim 2, Toki discloses The head up display arrangement of claim 1 wherein the light source comprises a picture generation unit. (¶37 disclosing the light source, i.e. projector 51, generating an image, and reciting “the display image 56 formed by the projector 51 is projected onto a front windshield 21 of the vehicle 2”)

Regarding Claim 3, Toki discloses The head up display arrangement of claim 1 wherein the light sensor comprises a camera. (¶27 reciting “The surroundings sensor 30 is one or a plurality of types of sonars, radars, LIDAR (Light Detection and Ranging/Laser Imaging Detection and Ranging), cameras”)

Regarding Claim 4, Toki discloses The head up display arrangement of claim 3 wherein the camera is configured to capture images of pedestrians and other vehicles in front of the vehicle. (¶19 disclosing a background of a front view, and reciting “the background color of a front view that is the outside view”. Further, ¶27 reciting “The surroundings sensor 30 detects outside obstacles such as other vehicles, artificial structures, humans, animals, and so on”. Figs. 4-5 showing the images of a vehicle in front of the vehicle.)

Regarding Claim 5, Toki discloses The head up display arrangement of claim 1 wherein the second color is visible to the driver in a background of the virtual image. (¶49 disclosing a background of the virtual image as viewed by the driver, and reciting “ the current brightness Bp of the outside view 8 is detected in a background portion 8a of the display image 56 (see FIG. 1, FIG. 4, and FIG. 5) formed at the first conjugate position P1 and produced at the second conjugate position P2 ”)

Regarding Claim 6, Toki discloses The head up display arrangement of claim 1 wherein a contrast between the third color and the second color is greater than a contrast between the first color and the second color. (¶19 disclosing to adjust the virtual image color to the complementary color of the background color.)

Regarding Claim 7, Toki discloses The head up display arrangement of claim 1 further comprising a minor positioned and configured to reflect the light field from the light source to a windshield of the vehicle. (¶37 reciting “the display image 56 formed by the projector 51 is projected onto a front windshield 21 of the vehicle 2 via an optical system 52 with a concave mirror or the like, as shown in FIG. 1 and FIG. 3.)

Claim 8, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s).
Claim 12, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 13, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 14, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toki (US 20190339519 A1), and in view of Higuchi et al. (US 20180373027 A1).

Regarding Claim 15, Toki discloses A head up display arrangement for a motor vehicle having a human driver (ABS reciting “A vehicle display apparatus includes an HUD that projects a display image formed at a first conjugate position to a projection member so as to place the display image as a virtual image at a second conjugate position. ” Figs. 1-3 showing the ), comprising: 
a light source configured to emit a light field including a first color such that the light field is reflected off of a windshield of the vehicle and the light field is visible to the human driver as a virtual image; (Fig. 3 showing a projector 51. ¶37 reciting “the display image 56 formed by the projector 51 is projected onto a front windshield 21 of the vehicle 2 via an optical system 52 with a concave mirror or the like, as shown in FIG. 1 and FIG. 3. Since the front windshield 21 is made of transparent glass, an outside view 8, which is a view present in front of the vehicle interior 2a outside the vehicle 2, shows through as shown in FIG. 1. As a result, the light rays from the display image 56 reflected by the front windshield 21, and the light rays from the outside view 8 through the shield 21 are both perceived by the occupant on the driver's seat 20 in the vehicle interior 2a. Thus, the virtual image of the display image 56 produced in front of the front windshield 21 is shown in a display area A overlapping with part of the outside view 8 as shown in FIG. 1, FIG. 4, and FIG. 5, so that the occupant on the driver's seat 20 can see it in the viewing region 7 as shown in FIG. 3.”)
a light sensor (¶27 disclosing a sensor to detect a background of the virtual image as viewed by the driver, and reciting “The surroundings sensor 30 detects outside obstacles such as other vehicles, artificial structures, humans, animals, and so on”) configured to detect a second color that is visible in a background of the virtual image as viewed by the human driver; (¶49 disclosing to detect a second color visible in a background of the virtual image as viewed by the driver, and reciting “ the current brightness Bp of the outside view 8 is detected in a background portion 8a of the display image 56 (see FIG. 1, FIG. 4, and FIG. 5) formed 1 and produced at the second conjugate position P2 ”) and 
an electronic processor communicatively coupled to both the light source and the light sensor, the processor being configured to (Fig. 2 showing processor 54a): 
change the first color in the light field to a third color, a contrast between the third color and the second color being greater than the contrast between the first color and the second color. (¶19 disclosing adjusting the first color in the virtual image to a complementary color of the background color to enhance contrast, and reciting “display colors of display images are adjusted by controlling a display status of virtual images in accordance with the background color of a front view that is the outside view. More specifically, when a complementary color of the background color is not a warning color, the display color is adjusted to this complementary color.”)
However, Toki does not explicitly disclose to compare the first color to the second color; and if the color comparison reveals that a contrast between the first color and the second color is less than a threshold, then make color adjustment.
Higuchi teaches “the RGB values of the background color are compared with the RGB values of the display color of the display image whether they are similar or not. If the both are similar (or match each other), there is a likelihood that the display image may be obscured in the background such that the driver cannot recognize the display image. Therefore, the displaying by the HUD device 200 is changed so that the display 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the HUD (taught by Toki) to compare the first and the second color and to determine if color adjustment is needed (taught by Higuchi). The suggestions/motivations would have been that “If the both are similar (or match each other), there is a likelihood that the display image may be obscured in the background such that the driver cannot recognize the display image. Therefore, the displaying by the HUD device 200 is changed so that the display image can be recognized by the driver.” (¶64), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 16, Toki in view of Higuchi discloses The head up display arrangement of claim 15 wherein the light source comprises a picture generation unit. (Toki, ¶37 disclosing the light source, i.e. projector 51, generating an image, and reciting “the display image 56 formed by the projector 51 is projected onto a front windshield 21 of the vehicle 2”)

Regarding Claim 17, Toki in view of Higuchi discloses The head up display arrangement of claim 15 wherein the light sensor comprises a camera. (Toki, ¶27 reciting “The surroundings sensor 30 is one or a plurality of types of sonars, radars, LIDAR (Light Detection and Ranging/Laser Imaging Detection and Ranging), cameras”)

Regarding Claim 18, Toki in view of Higuchi discloses The head up display arrangement of claim 17 wherein the camera is configured to capture images of pedestrians and other vehicles in front of the vehicle. (Toki, ¶19 disclosing a background of a front view, and reciting “the background color of a front view that is the outside view”. Further, ¶27 reciting “The surroundings sensor 30 detects outside obstacles such as other vehicles, artificial structures, humans, animals, and so on”. Figs. 4-5 showing the images of a vehicle in front of the vehicle.)

Regarding Claim 19, Toki in view of Higuchi discloses The head tip display arrangement of claim 15 further comprising a mirror positioned and configured to reflect the light field from the light source to a windshield of the vehicle. (Toki, ¶37 reciting “the display image 56 formed by the projector 51 is projected onto a front windshield 21 of the vehicle 2 via an optical system 52 with a concave mirror or the like, as shown in FIG. 1 and FIG. 3.)

Regarding Claim 20, Toki in view of Higuchi discloses The head up display arrangement of claim 15 wherein the second color is visible to the driver in a forward direction of the vehicle. (Toki, ¶19 disclosing a background color (i.e. the second color), and reciting “the background color of a front view that is the outside view”. Further, ¶27 disclosing a sensor to detect a background of the virtual image as viewed by the driver, and reciting “The surroundings sensor 30 detects 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI WANG/           Primary Examiner, Art Unit 2611